MILLS, Judge.
Moore appeals from the trial court’s summary denial of his motion for postconviction relief, Rule 3.850, Florida Rules of Criminal Procedure. We affirm.
Moore contends that he was denied effective assistance of counsel because his attorney failed to object to the introduction of certain evidence at his trial. This argument is without merit because Moore failed to meet the standards for showing ineffective assistance of counsel as set forth in Knight v. State, 394 So.2d 997 (Fla.1981).
He also alleges that several other errors were committed below. However, because the matters either were or could have been raised on direct appeal, Moore v. State, 415 So.2d 1366 (Fla. 1st DCA 1982), they are inappropriate for consideration by way of a 3.850 motion.
AFFIRMED.
BOOTH and SHIVERS, JJ., concur.